Citation Nr: 0939242	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether VA correctly calculated the payment of death 
pension benefits to the appellant for period from January 1, 
2005 to November 30, 2005.

2.  Whether VA correctly calculated the payment of death 
pension benefits to the appellant for December 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1947.  He died in December 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO determined the amount of death 
pension payments that the appellant would receive in 2005, 
based in part on the amount of the appellant's unreimbursed 
medical expenses, and that death pension payments would be 
terminated in January 2006.  The appellant filed a notice of 
disagreement in which she challenged the amount of 
reimbursement for her medical expenses in 2005, which was 
essentially a challenge to the calculations on which the RO 
based its pension payments for that year.  She has not 
challenged the termination of her death pension benefits for 
the year 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from January 1, 2005 to December 1, 2005, 
the amount of the appellant's death pension payments was 
correctly based on calculations subtracting the amount of her 
unreimbursed medical expenses from her countable income.

2.  For the period from December 1, 2005 to December 31, 
2005, the RO overstated the appellant's countable income by 
$14. 



CONCLUSIONS OF LAW

1.  The amount upon which payment of the appellant's death 
pension was based was correctly calculated for the period 
from January 1, 2005 to November 30, 2005.  38 U.S.C.A. §§ 
1521, 1541, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 
3.21, 3.23, 3.31, 3.271, 3.272, 3.273, 3.400 (2009).

2.  The amount upon which the payment of the appellant's 
death pension was based for December 2005 was incorrectly 
calculated.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.31, 3.271, 
3.272, 3.273, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, in VAOPGCPREC 5-2004 (2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  
In this case, the facts, including the amounts of the medical 
expenses alleged, require a denial of the appellant's claim 
as a matter of law; therefore, further discussion of the VCAA 
is unnecessary.

In the August 2009 appellant's brief, the appellant's 
representative noted the appellant's argument that she had 
never received monies pertinent to her pension, and that the 
claims file fails to show the pertinent information as to the 
money sent to the appellant.  Based on this argument, the 
appellant's representative requested a remand to obtain this 
monetary information.  However, the Board's review of the 
claims file reflects that the appellant has submitted the 
relevant information as to her income and expenses, including 
medical expenses, and that the amount of monies paid to the 
appellant is reflected in various documents in the claims 
file, including a series of compensation and pension awards 
(VA Form 21-8947) on the left side flap of the claims file.  
Therefore, a remand to obtain monetary information would be 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

38 U.S.C.A. § 1541(a) provides that VA will pay a "death 
pension" to the surviving spouse of a Veteran who met the 
service requirements of 38 U.S.C.A. § 1521(j).  In this case, 
the Veteran met these requirements, and the appellant is 
therefore entitled to death pension payments.  Such pension 
payments are made at the rate prescribed in 38 U.S.C.A. 
§ 1521.  The appellant does not have any dependent children; 
therefore the prescribed rate is that in 38 U.S.C.A. 
§ 1541(b).  This payment rate is increased from time to time 
under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(a). Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates are published in the "Notices" section of the 
Federal Register.  See 38 C.F.R. § 3.23.

The statute and applicable regulations provide that the 
amount paid is to be reduced by the amount of the surviving 
spouse's countable annual income.  38 U.S.C.A. § 1521(b); 38 
C.F.R. §§ 3.23(b), 3.273.

Payments from any kind from any source are counted as income 
during the 12-month period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§ 3.271.  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month period following receipt of the income. 38 C.F.R. § 
3.271(c).

For purposes of determining the surviving spouse's countable 
income, unreimbursed medical expenses of the spouse will be 
excluded if they were in excess of 5 percent of the 
applicable maximum annual pension rate for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid. 38 C.F.R. § 3.272(g)(2) (2009).

The applicable maximum annual pension rate (MAPR) is 
specified in 38 C.F.R. § 3.23. The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the 
same force and effect as if published in VA regulations. 38 
C.F.R. § 3.21. The MAPR is revised every December 1st and is 
applicable for the following 12-month period.

The applicable MAPR in effect for 2005 included the based on 
the cost of living increase effective December 1, 2004.  The 
MAPR was $6,814, with 5 percent of that amount being $340.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, 
Improved Death Pension Rate Table, Effective December 1, 
2004.

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid. 38 C.F.R. § 
3.272(g)(2) (2009).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un- 
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12- 
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272.

The Board notes that the appellant filed her initial claim 
for death pension in January 2004.  The RO informed her of 
the amount of pension to be paid in a March 2004 decision, 
and the appellant disagreed with this amount in December 
2004.  After additional development occurred, a March 2005 
Decision Review Officer (DRO) conference report indicates 
that the appellant decided to withdraw her appeal.  After the 
appellant communicated some uncertainty as to the disposition 
of the appeal in March 2005, a June 2005 DRO conference 
report indicates that the appellant again indicated that she 
had no disagreement as to the death pension benefit.  The 
Veteran filed a new claim for death pension benefits in 
December 2005, and that is the claim that is now before the 
Board.

In connection with her December 2005 claim, the appellant 
submitted a medical expense report showing a total of $6,969 
in medical expenses for 2005, consisting of expenses for 
medication, supplemental insurance, eye glasses, and gas to 
and from the doctor's office.  The appellant also submitted 
an improved pension eligibility verification report (EVR) 
which indicated that she had no wages from employment and 
received $877.00 per month in SSA benefit payments.  A 
computer printout confirmed that the appellant received $877 
in SSA benefit payments for December 2005, but indicated that 
she received $843 for March 2005, and a retroactive payment 
of $560 in October 2005, to be counted in December 2005.  
Based on the SSA computer printout, the RO determined that 
for the period from January to March 2005, the appellant's 
annualized SSA benefit payment was $10,094, for the period 
from April to December 2005, the appellant's annualized SSA 
benefit payment was $10,116, and from the period from 
December1, 2005 to December 31, 2005, the annualized SSA 
benefit payment was 11,084, including the one time payment of 
$560.  For each period of time, the RO used the appellant's 
claimed annualized medical expenses of $6969.

For the period from January 1, 2005 to March 31, 2005, the RO 
found that the appellant's countable income was $3,465.  The 
Board's calculations confirm that the RO's figure is correct.  
The appellant's annualized SSA benefit payment for this 
period was $10,094.  The MAPR was $6814, with 5 percent of 
that amount being $340.  The appellant's medical expenses 
were $6969.  However, she was only entitled to reimbursement 
for medical expenses more than 5 percent of the MAPR. 
Therefore, with $340 subtracted from $6969, the appellant was 
entitled to reimbursement for $6,629.  This entitlement 
reduced the appellant's countable income to the difference 
between her annualized SSA benefit payment of $10,094 and 
$6,629, which is $3,465.  This is the amount found by the RO 
as the appellant's countable income, on which the payment to 
her of $279.00 per month was based.

For the period from April 1, 2005 to November 30, 2005, the 
RO found that the appellant's countable income was $3,487.  
The Board's calculations confirm that the RO's figure is 
correct.  The appellant's annualized SSA benefit payment for 
this period was $10,116.  The MAPR was $6814, with 5 percent 
of that amount being $340.  The appellant's medical expenses 
were $6969.  However, she was only entitled to reimbursement 
for medical expenses more than 5 percent of the MAPR. 
Therefore, with $340 subtracted from $6969, the appellant was 
entitled to reimbursement for $6,629.  This entitlement 
reduced the appellant's countable income to the difference 
between her annualized SSA benefit payment of $10,116 and 
$6,629, which is $3,487.  This is the amount found by the RO 
as the appellant's countable income, on which the payment to 
her of $277 per month was based.

For the period from December 1, 2005 to December 31, 2005, 
the RO found that the appellant's countable income was 
$4,469.  The Board's calculations reflect that the RO's 
figure is not correct.  The appellant's annualized SSA 
benefit payment for this period was $10,524.  In addition, 
the appellant received a one time SSA benefit payment of 
$560.  This represents total SSA benefit payments of $11,084.  
The MAPR was $6814, with 5 percent of that amount being $340.  
The appellant's medical expenses were $6969.  However, she 
was only entitled to reimbursement for medical expenses more 
than 5 percent of the MAPR. Therefore, with $340 subtracted 
from $6969, the appellant was entitled to reimbursement for 
$6,629.  This entitlement reduced the appellant's countable 
income to the difference between her annualized SSA benefit 
payment of $11,084 and $6,629, which is $4,455.  However, the 
RO found the amount of the appellant's countable income to be 
$4,469.  The RO's payment of $218 for December 2005 was based 
on this countable income figure.  Consequently, the figure 
that the RO gave for the appellant's countable income for 
December 2005 exceeds the actual amount by $14, according to 
the Board's calculations.  The appellant's pension payment of 
$218 for December 2005 should therefore be modified 
accordingly.

The Board also notes that, in her August 2006 substantive 
appeal (VA Form 9), the appellant referred to her monthly and 
yearly supplemental insurance payments.  However, this amount 
was included in both the appellant's list of medical expenses 
and the RO's calculation of these expenses, which totaled 
$6969 including the supplemental insurance payment.  
Therefore, the appellant's notations in her substantive 
appeal do not provide a basis for a different decision than 
that above.

In sum, VA correctly calculated the payment of death pension 
benefits to the appellant from January 1, 2005 to November 
30, 2005, but incorrectly did so for December 2005, 
warranting an adjustment to her pension payment for this 
month.


ORDER

VA correctly calculated the payment of death pension benefits 
to the appellant for period from January 1, 2005 to November 
30, 2005; the claim for additional death pension payment for 
this period is therefore denied.

VA incorrectly calculated the payment of death pension 
benefits to the appellant for December 2005; the claim for 
modification of death pension payments is allowed to the 
extent indicated above.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


